ORDER
PER CURIAM.
Melissa Lott appeals from the trial court’s judgment entered pursuant to a jury verdict in an action arising out of an automobile collision. We find the judgment is supported by substantial evidence, is not against the weight of the evidence, and does not erroneously declare or apply the law. Murphy v. Carron, 536 S.W.2d 30 (Mo. banc 1976).
An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memo*219randum for their information only, setting forth the reasons for this order.
We affirm pursuant to Rule 84.16(b).